DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/744,527, filed 01/16/2020, claims no foreign priority.

Response to Amendment
This office action is in response to AFCP 2.0 request submitted on 07/08/2022 wherein claims 1, 3-12, and 14-22 are pending and ready for examination.  

Allowable Subject Matter
Claims 1, 3-12, and 14-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Attorney provided clarification regarding the amendments with regard to identifying a predetermined number of spurious frequencies per tone frequency and representing the relationship between tone frequencies and spurious frequencies per tone frequency during an interview. The prior art of record does not teach or fairly suggest the specific structure or methodology for this limitation, for identifying a predetermined number of spurious frequencies per tone frequency and representing the relationship between tone frequencies and spurious frequencies per tone frequency.

Regarding Independent claim 1:  Examiner was unable to find a prior art, including Olgaard, Martens, Ritchey, and Ward that teaches or fairly suggests the limitation “the step of identifying one or more spurious frequencies includes identifying a predetermined number of one or more strongest spurious frequencies for each of the measured spectra and the representation includes the identified predetermined number of strongest spurious frequencies per tone frequency, wherein each of the identified strongest spurious frequencies are represented separately according to an order of a respective amplitude in each of the measured spectra, per tone frequency.”  Neither Olgaard, Martens, Ritchey nor Ward teaches these limitations “per tone frequency.”    

Regarding Independent claim 12:  Examiner was unable to find a prior art, including Olgaard, Martens, Ritchey, and Ward that teaches or fairly suggests the limitation “the step of identifying one or more spurious frequencies includes identifying a predetermined number of one or more strongest spurious frequencies for each of the measured spectra and the representation includes the identified predetermined number of strongest spurious frequencies per tone frequency, wherein each of the identified strongest spurious frequencies are represented separately according to an order of a respective amplitude in each of the measured spectra, per tone frequency.”  Neither Olgaard, Martens, Ritchey nor Ward teaches these limitations “per tone frequency.”   
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ward et al., U.S. Pub. No. 2004/0160287 A1, Ward teaches spurious frequencies in order of amplitude.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/28/2022